DETAILED ACTION
This is a final Office action addressing applicant’s response 06 July 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The single claim is pending and examined.

Disposition of the Present Application
Applicant’s ePetition to revive the present application dated 06 July 2022, has been entered and granted.

Drawings
Applicant’s replacement figures dated 06 July 2022 are entered.

Specification
The substitute specification, including the abstract, filed 06 July 2022, has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the submission is missing at least one of three requirements for a proper substitute specification: 
1) a marked up copy of the entire specification showing all changes by underlining any added text, before and after the deleted characters to show deletion of five or fewer consecutive characters or if the strike-through cannot be easily perceived,   
2) a clean version (without markings) of the entire specification, and 
3) a statement that the substitute specification contains no new matter.

In the instant case, applicant is missing 1) above.  Applicant must furnish a marked-up copy of the entire specification as required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitations of the claim as provided are directed to a kit while the preamble is directed to a door jamb jig.  A kit claim is essentially a listing of limitations without providing a relationship among the limitations claimed.  For example, applicant lists a carpenter’s square and carpenter’s level, however, no features are provided with respect to how the jig interrelates with these limitations in how they hold the jamb, level and square together in place.

	Below is a reproduction of applicant’s claim with the examiner’s comments in bold italics.


A door jamb jig: (the examiner suggest amending the “:” to “,” in this instance) comprising: 
a door jamb: (the examiner suggests placing a “;” instead of “:” from this point forward in the claim) a carpenter's level: 
a carpenter's square: 
a framed wall having a rough opening: 
a door panel: 
the door panel having a perimeter: 
wherein the door jamb jig holds the carpenter's level and the carpenter's square and the doorjamb firmly (indefinite as explained above, as no language is provided to determine how the square, level and doorjamb are held in place) in place within the rough opening of the framed wall so that the door jamb can be permanently fastened in place: 
wherein the attachment is temporary to enable reattachment once squared (indefinite as to what is “squared”, what constitutes “squared” or how this is determined): 
4Application No.: 16/501,422PatentDocket No.: 62/763,639wherein when the door panel is reattached to the door jamb (indefinite as no language is provided to indicate that the door panel has been attached, or its condition so that it would be reattached as claimed), a clearance between the door panel and the door jamb is equal and parallel all the way around the perimeter of the door panel (indefinite, because as understood, a door jamb would not include a floor portion, which would be necessary to create the clearance between a bottom of the door panel and lower section of a jamb); 
an L-shaped jig body; 
the L-shaped jig body having a slot; 
wherein the L-shaped jig body secures the carpenter's square and the carpenter's level to the door jamb by mechanically securing both simultaneously (the language of this paragraph is indefinite, as no language is provided to determine how the square and level are secured via the jig body).  

Allowable Subject Matter/Proposed Claim for Allowability
The examiner believes the present application contains allowable subject matter, however, numerous issues under 35 USC 112(b) remain.  As a result, Claim 1, as provided is not allowable.  However, the following claim has been drafted by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration.  The examiner is available of an interview to discuss the proposed amendment with applicant to potentially allow the present application. 



Proposed claim for allowability:

Claim 1: (proposed amendment) A door jamb jig assembly[[:]], comprising: 
a door jamb[[:]], 
a carpenter's level[[:]], 
a carpenter's square[[:]], 
a framed wall having a rough opening[[:]], and 

a jig body, said jig body being L-shaped and having a first leg and a second leg, 
said first leg being longer than said second leg, 
a first protrusion extending from said second leg in a direction substantially parallel to said first leg and defining a slot between said first leg and said first protrusion; 
a second protrusion extending from said first leg in a direction substantially parallel to said second leg;
said first leg having a first aperture located between said second protrusion and a juncture of said first leg and said second leg, and a second aperture located between said second protrusion and a free distal end of said first leg; 
said second leg having a first aperture and a second aperture each extending through a thickness of the second leg, said first aperture of said second leg being between said first leg and said first protrusion and receiving a square binder and said second aperture of said second leg being between said first protrusion and a free distal end of said second leg and receiving a level binder; 
wherein, said slot receives said carpenter’s level, and when in said use, said first aperture and said second aperture of said first leg receive screws to mount said jig body to said rough opening having said door jamb, and said square binder is used to place said carpenter’s square against said door jamb, and said level binder is used to place said carpenter’s level against said door jamb. 








Response to Arguments
Applicant’s remarks are directed to the submission made, including amendments, which the examiner addressed above.  The examiner reserves further comment under this heading at this time.
Applicant’s courtesies are appreciated, and applicant is encouraged to contact the examiner at the earliest available time to discuss the outstanding matters of the present application and potentially bring the present application to closure.

Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html

Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649